In re Inman, Judith A.; — Plaintiff(s); applying for special permission to take the Louisiana State Bar Examination.
It is ordered, adjudged and decreed that Judith A. Inman be allowed special permission to take the following sections of the Louisiana State Bar Examination scheduled for July of 1992:
A. Louisiana Civil Code, III;
B. Corporations, Agency and Partnership;
C. Federal Jurisdiction and Procedure;
D. Louisiana Civil Procedure.
It is further ordered, adjudged and decreed that Judith A. Inman be allowed an additional fifty percent more time than is normally allowed to complete each above section of the bar examination; and
It is further ordered, adjudged and decreed that Judith A. Inman be allowed the use and assistance of a helper while taking the above-listed examination sections.